Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	In the amendment dated 07/27/2021, Applicant add the limitation “the thrust bearing is disposed on an inside of the pair for radial bearings in the center axis direction” to the independent claim 1. In contrast, Vogel discloses the axial thrust bearing assembly 13 positioned between an impeller 3 and a radial bearing 1 in Fig. 5; which makes the axial thrust bearing of Vogel positioned outside of the pair of radial bearings 1in the center axis direction when applies to the configuration of Fig. 3. Further, there is no motivation position the axial thrust bearing assembly 13 of Vogel inside the pair of radial bearings 1 in the center axis direction. Therefore, the amended claim 1 is allowable.

Contact Information

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Sosnowski, can be reached at (571) 270-7944. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 




								   

/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745